Citation Nr: 0201425	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
macular cyst of the right eye, currently evaluated as zero 
percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1971 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim for 
an increased rating for a macular cyst of the right eye was 
denied.  He appeared before the undersigned at a 
videoconference hearing in August 2001.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The most recent eye examination shows corrected visual 
acuity of the right eye is 20/40 at near distance and 20/40 
at far distance; visual acuity of the left eye is 20/20 at 
near and at far distance.

3.  The visual field was full to confrontation, but some 
distortion was noted on facial Amsler.  Impairment of vision 
or constriction of the visual field was not noted.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a 
macula cyst of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.75, 4.84a, Diagnostic Codes 6061-
6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
a supplemental statement of the case (SSOC) dated in June 
2001 the RO notified the veteran of its duty to the veteran 
under the VCAA, the evidence received and considered, and 
evidence that would be needed to substantiate the claim.  As 
such, consideration of the appeal may proceed.

Factual Background

Service connection for a macula cyst of the right eye was 
established in an August 1972 rating decision and a zero 
(non-compensable) evaluation was assigned based of the 
severity of the disability at that time.

The veteran underwent a VA examination in January 1999.  He 
complained that his eyes burned and that he had trouble 
keeping them open.  Upon examination, uncorrected visual 
acuity of the right eye was 20/80 at near distance and 20/40 
at far distance.  Corrected visual acuity was 20/30 at near 
distance and 20/40 at far distance.  Uncorrected visual 
acuity of the left eye was 20/80 at near distance and 20/20 
at far distance.  Corrected visual acuity of the left eye was 
20/20 at near and 20/20 at far distance.  The veteran did not 
complain of diplopia and his extraocular muscle function 
appeared intact.  Goldman visual fields were normal.  Macular 
thresholds were noted on the Humphrey visual fields for base 
lines.  Dilated fundus exam showed the optic nerves to have 
good color, the cup to disk ration was 50 percent 
bilaterally, and the maculae showed small retinal pigment 
epithelium changes in the right eye, the left eye was clear.  
The periphery was noted to be normal.  

The veteran underwent another VA eye examination in June 
2001.  He complained of headaches in the temple for the 
duration of one month and denied other eye pain, floaters, 
flashers, or loss of vision.  Upon examination, uncorrected 
and corrected visual acuity of the right eye was 20/40 at 
near and at far.  Uncorrected visual acuity of the left eye 
was 20/50 at near distance and 20/20 at far distance.  
Corrected visual acuity of the left eye was 20/20 at near and 
at far distance.  The veteran did not complain of diplopia 
and his extraocular muscle function appeared intact.  Visual 
fields were full to confrontation, although there appeared to 
be a distortion upon facial Amsler.  A dilated fundus exam 
showed a clear lens.  Macula in the left eye was flat and 
there appeared to be a small divot or pit in the right eye.  
The periphery showed no holes, breaks, or tears.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from non-compensable to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

In the instant case, since the severity of the veteran's 
service-connected eye disability is based on impairment of 
central visual acuity, the findings that demonstrate the best 
corrected visual acuity are to be applied to Table V.  The 
June 2001 VA eye examination report shows the best-corrected 
visual acuity is 20/40 in the right eye and 20/20 in the left 
eye.  When these findings are applied to Table V the outcome 
does not result in a compensable percentage of disability.  
In order to warrant a compensable evaluation the visual 
acuity in one eye must be at least 20/40 and the visual 
acuity in the other eye must be at least 20/50.  This would 
require the visual loss to be in the service connected eye to 
warrant a compensable rating.

The Board is sympathetic to the veteran's assertion that his 
eye disability warrants a higher evaluation; however, it also 
is aware that the process for evaluating impairment of visual 
acuity is strictly mechanical and the Board has no discretion 
in this regard.  As previously stated, when the findings of 
the eye examination were applied to the appropriate table the 
result was a rating of zero percent.  

It is also noted that while there was some reported 
distortion of a portion of the visual field, this was not 
shown to have interfered with vision.  It is also not shown 
that there was any employment impairment secondary to the 
distortion.  Blind spots in the visual filed, or contractions 
or constrictions of the visual field were not reported.  
While the veteran has testified to a blind spot, there has 
been no medical confirmation, nor has there been clinical 
evidence submitted that he failed an eye test for his 
employment.

Since determination of the evaluation of a macula cyst of the 
right eye is based on well-defined criteria that clearly 
establish a rating of zero percent, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating.  Where the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application and the claim is denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 491 (1990).


ORDER

Entitlement to an increased (compensable) rating for a macula 
cyst of the right eye denied.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals



 

